Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Novak on 3/19/21.
The application has been amended as follows: 
	In the claims,
		Claim 1,	Line 4, “outwardly” has been changed to - -laterally- -, and
					- -the bracket is a plate and- - has been inserted after
					“wherein”.
		Claim 13,	Line 1, “bracket is a loop” has been changed to - -plate has
					a looped inner edge forming the opening- -.
		Claim 19,	Line 4, “outwardly” has been changed to - -laterally- -, and
					- -the bracket is a plate and- - has been inserted after
					“wherein”.

Claim 21,	Line 4, “outwardly” has been changed to - -laterally- -, and
					- -the bracket is a plate and- - has been inserted after
					“wherein”.
		Claim 23,	Line 1, “outwardly” has been changed to - -laterally- -.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        






March 20, 2021